DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Response to Arguments
Applicant’s arguments of 3/29/2021 have been fully considered, and are persuasive with respect to Claim 20, but are not persuasive with respect to Claim 19.
With respect to Claim 20, the Examiner agrees that previously-cited reference Kumai (US 2010/0225886) does not disclose or suggest the newly recited limitation:  wherein the reflection layer, the dielectric layer, the bundle structure layer, and the absorption layer have a same width.
However, with respect to Claim 19, such limitation is broader in that it does not include the claimed dielectric layer, thus reciting:  wherein the reflection layer, the bundle structure layer, and the absorption layer have a same width.  As explained below in the rejection of Claim 19, this limitation would be obvious in view of Kumai because the requirement of a same width for the claimed reflection layer, bundle structure layer, and absorption layer, corresponds to a recitation of the relative dimensions of thin lines 14a, 14b, 15a, 15b of Kumai.  However, a device such as Kumai having the claimed relative dimensions (i.e., equal 
Therefore, Applicant’s arguments with respect to Claim 19 are not persuasive, and Claim 19 remains rejected in view of the previously-cited Kumai reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai, US 2010/0225886 (previously-cited in the Final Office Action of 1/29/2021).
Regarding Claim 19, Kumai discloses:  A polarizing plate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a translucent substrate that transmits light in a working band (substrate 11 comprising a translucent material such as glass, quartz, or plastic, which transmit light in a visible wavelength band; paragraphs [0045], [0064], [0131], [0143] and FIGS. 1A, 1B, 2A, 2B, 2C, 3A, 3B, 3C, 3D of Kumai);
wherein said translucent substrate has a flat surface (substrate 11 is shown having multiple groove sections 12 which are flat; FIGS. 1A, 1B, 2C, 3D, 4C, 5A of Kumai);
a reflection layer disposed on the translucent substrate and arranged in a one-dimensional lattice at a pitch smaller than a wavelength of light in the working band (lower first thin line 14a is disposed on substrate 11 and arranged in a one dimensional lattice at a pitch smaller than a wavelength of light in the visible wavelength band; paragraph [0046] and FIGS. 1A, 1B, 2A, 2B, 2C, 3A, 3B, 3C, 3D of Kumai, but see especially FIG. 1A of Kumai);
a bundle structure layer disposed on the reflection layer and constituted by a columnar sheaf formed of at least one selected from a metal and a semiconductor (lower second thin line 14b and upper first thin line 15a are disposed on the lower first thin line 14a, and are constituted by columnar sheaves, wherein lower 
an absorption layer comprising a metal or a semiconductor disposed on the bundle structure layer (upper second thin line 15b is disposed on lower second thin line 14b and upper first thin line 15a, and may comprise a half-metallic [semiconductor] material such as germanium [Ge]; paragraph [0053] and FIGS. 1A, 1B, 3A, 3B, 3C, 3D of Kumai);
wherein the bundle structure layer has a structure in which two layers, formed of columnar sheaves and having deposition directions that differ 180 degrees from each other, are alternately stacked (lower second thin line 14b and upper first thin line 15a are two layers formed of columnar sheaves which are alternately stacked, having been formed by target sputtering deposition from directions which are opposite to each other; paragraphs [0068]-[0077] and FIGS. 1A, 1B, 3A, 3B, 3C, 3D of Kumai).

In the device of Kumai, the lower first thin line 14a, the lower second thin line 14b, the upper first thin line 15a, and the upper section thin line 15b are all semi-circular structures, manufactured in a similar manner, each shown having approximately a same diameter, i.e., a same width (see, e.g., paragraphs [0046], [0052], [0053] and FIGS. 1A, 1B, 2A, 2B, 2C, 3A, 3B, 3C, 3D of Kumai).  Nonetheless, Kumai does not appear to explicitly disclose:  wherein the reflection layer, the bundle structure layer, and the absorption layer have a same width.
However, it has been held that mere changes of size are generally not sufficient to patentably distinguish from a prior art device.  MPEP § 2144.04, Section IV, Subsection A, citing In re Rose, 220 F.2d 459; 105 USPQ 237 (CCPA 1955).  Furthermore, where the only Gardner v. TEC Syst., Inc., 725 F.2d 1338; 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830; 225 USPQ 232 (1984).
In the present case, the only difference between the device of Kumai and the claimed invention appears to be the recitation of the relative dimensions of portions corresponding to thin lines 14a, 14b, 15a, 15b of Kumai.  However, a device such as Kumai having the claimed relative dimensions (i.e., equal widths for thin lines 14a, 14b, 15a, 15b) would not perform differently than Kumai as disclosed.  In other words, to provide equal widths [e.g., equal diameters] for [semi-circular] thin lines 14a, 14b, 15a, 15b, would still result in a fully functional polarization element, wherein each part is performing its same function in the same manner, with the same predictable result.
Therefore, the claimed invention of Claim 19 is not patentably distinguishable from the prior art device of Kumai. 

Allowable Subject Matter
Claim 20 is allowable.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 20, although the prior art discloses various polarizing plates, including:


    PNG
    media_image1.png
    116
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    151
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    88
    524
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:


    PNG
    media_image4.png
    59
    522
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872